                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                    )
                                            )
             v.                             )      1:19CR54-1
                                            )
STEVEN BRANTLEY SPENCE                      )

                                       ORDER

        Before the court is the Motion to Continue Sentencing Hearing

by the Defendant. (Doc. 54.)           Without objection by the Government,

and for good cause shown,
IT IS ORDERED that the sentencing in this matter, currently set

for March 17, 2021, shall be continued until April 7, 2021, at

11:30    a.m.     in   Courtroom   2   in   Winston-Salem.      Should   defense

counsel conclude that sentencing can proceed if the defendant is

provided time at the courthouse ahead of the sentencing hearing in

order to confer with the defendant, counsel should advise the court

so that the case can proceed without further delay.



                                                   /s/   Thomas D. Schroeder
                                                United States District Judge


March 1, 2021




         Case 1:19-cr-00054-TDS Document 55 Filed 03/01/21 Page 1 of 1
